NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 23 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10113

                Plaintiff-Appellee,             D.C. No.
                                                1:05-cr-00300-JMS-1
 v.

LEANDRO GOMEZ III, AKA Leo,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
               J. Michael Seabright, Chief District Judge, Presiding

                          Submitted February 17, 2022**
                               Honolulu, Hawaii

Before: HAWKINS, R. NELSON, and FORREST, Circuit Judges.

      The district court denied the Motion for Compassionate Release brought by

Defendant Leandro Gomez, III. On appeal, Gomez argues that the district court erred

by: (1) failing to consider each argument he raised in support of release, either

separately or in combination; (2) requiring him to prove he suffered an “enormous”


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentencing disparity before considering such disparity as a basis for granting relief;

and (3) failing to consider the 18 U.S.C. § 3553(a) sentencing factors in denying his

motion. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review each of the issues Gomez raised for abuse of discretion. United

States v. Keller, 2 F.4th 1278, 1281 (9th Cir. 2021); United States v. Aruda, 993 F.3d

797, 799 (9th Cir. 2021) (per curiam). After an initial determination that a defendant

has exhausted his administrative remedies, district courts must make three findings

to grant a sentence reduction under 18 U.S.C. § 3582(c)(1)(A).

   First, that “extraordinary and compelling reasons warrant such a reduction.” 18

U.S.C. § 3582(c)(1)(A)(i). Second, that “such a reduction in sentence is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A)(ii).1 And third, that the sentence reduction is warranted under

applicable 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C. § 3582(c)(1)(A).

Because each of these requirements must be satisfied to grant a sentence reduction,

“a district court that properly denies compassionate release need not evaluate each

step.” Keller, 2 F.4th at 1284.



      1
       “[T]he Sentencing Commission has not yet issued a policy statement
‘applicable’ to § 3582(c)(1)(A) motions filed by a defendant.” Aruda, 993 F.3d at
802. Therefore, in this context district courts are “‘empowered…to consider any
extraordinary and compelling reason for release that a defendant might raise.” Id. at
801 (quoting United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020)).


                                          2
      1. Consideration of Gomez’s Arguments. The district court considered all the

reasons Gomez proffered, both separately and in combination, when it denied his

motion. Indeed, the district court expressly concluded: [N]either [Gomez]’s 10-

month sentencing disparity, nor his health conditions—either separately or in

combination—constitute ‘extraordinary and compelling’ reasons justifying

compassionate release.” Thus, we find no error on this point. Aruda, 993 F.3d at 801.

      2. Sentencing Disparity. Contrary to Gomez’s assertion, the district court did

not require him to demonstrate a gross or enormous disparity in his sentencing.

Instead, the district court merely concluded that Gomez’s 10-month sentencing

differential was small and not “grossly disproportionate” to the offense, therefore

not rising to the level of an extraordinary and compelling circumstance. The district

court did not abuse its discretion in reaching this conclusion. Cf. United States v. Lii,

528 F.Supp.3d 1153, 1164–65 (D. Haw. Mar. 23, 2021) (identifying a sentencing

disparity between ten years and life in prison as a “gross disparity” and granting

compassionate release).

      3. 18 U.S.C. § 3553(a) Factors. As noted above, we have previously held that

district courts that properly deny compassionate release based on one of the required

statutory elements need not consider the other elements. Keller, 2 F.4th at 1284

(“although a district court must perform this sequential inquiry before it grants

compassionate release, a district court that properly denies compassionate release


                                           3
need not evaluate each step.”). Here, the district court properly concluded that there

were no extraordinary and compelling reasons that justified granting Gomez

compassionate release and, therefore, had no obligation to consider the 18 U.S.C.

§ 3553(a) sentencing factors.

      AFFIRMED.




                                          4